Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 53 and 54 are objected to because of the following informalities:  claims are depending upon the cancelled claim 32.  Appropriate correction is required.  Claims 53 and 54 are not treated on the merit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 22, 23 and 47-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowatzyk (US 2015/0168713 A1).

Regarding claim 1, Nowatzyk discloses an electromagnetic radiation steering mechanism configured to steer electromagnetic radiation to address a specific location within a two-dimensional field of view (Figs. 1-8) comprising:
a first optical element (Figs. 3 and 5; para 44, the first mirror 112) having an associated first actuator (Fig. 5, galvanometer 410) configured to rotate the first optical element about a first rotational axis (along 410) to change a first coordinate of a first steering axis (Fig, 3, α1) in the two-dimensional field of view;
a second optical element (Figs. 3 and 5; para 44, the fourth mirror 118) having an associated second actuator (Fig. 5, galvanometer 416) configured to rotate the second optical element about a second rotational axis (along 416) to change a second coordinate of a second steering axis (Fig, 3, α1)  in the two-dimensional field of view; and
an electromagnetic radiation manipulator optically disposed (the second mirror 114 and the third mirror 116) between the first (112) and second (118) optical elements, wherein
a first angle is defined between the first (along 410) and second (along 416) rotational axes;
a second angle is defined between the first (α4) and second (α1) steering axes; and,
the electromagnetic radiation manipulator (114, 116) is configured to introduce a difference between the first angle and the second angle (see Fig 3).

Regarding claim 2, the electromagnetic radiation steering mechanism of claim 1, wherein the first rotational axis and the second rotational axes are non-orthogonal (see Figs. 3 and 5, non-orthogonal).

Regarding claim 3, the electromagnetic radiation steering mechanism of claim 1, wherein the first rotational axis and the second rotational axes are substantially parallel (see Fig. 5, 410 and 416 are substantially parallel to each other).

Regarding claim 4, the electromagnetic radiation steering mechanism of claim 1, wherein the first angle is less than about 45°, and optionally wherein the first angle is less than about 10°, and optionally wherein the first angle is less than about 5°, and optionally wherein the first angle is less than about 2° and optionally wherein the first angle is about 0° (see Fig. 5, 410 and 416 are substantially parallel to each other).

Regarding claim 5, the electromagnetic radiation steering mechanism of claim 1, wherein the first steering axis and the second steering axis are substantially orthogonal (para 37, lines 6-7).

Regarding claim 6, the electromagnetic radiation steering mechanism of claim 1, wherein the second angle is between about 70° and about 110°, and optionally wherein the second angle is between about 80° and about 100°, and optionally wherein the second angle is between about 85° and about 95°, and optionally wherein the second angle is about 90° (see Fig. 6, the beams angle entering and leaving is about 90° ).

Regarding claim 7, the electromagnetic radiation steering mechanism of claim1, wherein the electromagnetic radiation manipulator is configured to introduce a difference of more than about 45° between the first angle and the second angle, and optionally wherein the electromagnetic radiation manipulator is configured to introduce a difference of more than about 70° between the first angle and the second angle, and optionally wherein the electromagnetic radiation manipulator is configured to introduce a difference of about 90° between the first angle and the second angle (see Figs 3 and 5).

Regarding claim 8, the electromagnetic radiation steering mechanism of claim 1, wherein the first optical element is adjacent the second optical element (see Fig. 5, see 112 and 118).

Regarding claim 9, the electromagnetic radiation steering mechanism of claim 1, wherein the first optical element (112) is configured to receive the electromagnetic radiation and direct the electromagnetic radiation to the electromagnetic radiation manipulator (114, 116), and wherein the electromagnetic radiation manipulator is configured to direct the electromagnetic radiation to the second optical element (118, see Fig. 3).

Regarding claim 10, the electromagnetic radiation steering mechanism of claim 9, wherein the second optical element (118) is configured to direct the electromagnetic radiation to an optical output of the electromagnetic radiation steering mechanism (para 44, the beam 424).

Regarding claim 11, the electromagnetic radiation steering mechanism of claim 9, wherein the second optical element (118) is configured to direct the electromagnetic radiation to an optical input of an optical device (Fig. 5, for human eye 502) configured to receive the steered electromagnetic radiation.

Regarding claim 12, the electromagnetic radiation steering mechanism of claim 1, wherein at least one of the first optical element (112) and the second optical element is reflective (see Fig. 3).

Regarding claim 13, he electromagnetic radiation steering mechanism of claim 12, wherein the first optical element comprises a first reflective surface (112) configured to receive the electromagnetic radiation (212) and wherein the second optical element comprises a second reflective surface (118) configured to receive the electromagnetic radiation (138, see Fig. 3).

Regarding claim 14, the electromagnetic radiation steering mechanism of claim 13, wherein the first rotational axis and the first reflective surface (112) are substantially parallel (see Figs. 5 and 6).

Regarding claim 15, the electromagnetic radiation steering mechanism of claim 13, wherein the second rotational axis and the second reflective surface (118) are substantially parallel (see Figs. 5 and 6).

Regarding claim 16, the electromagnetic radiation steering mechanism of claim 1, wherein at least one of the first optical element and the second optical element is refractive (the first and second optical elements have refractive index, thus the first and the second optical elements are refractive).

Regarding claim 22, the electromagnetic radiation steering mechanism of claim 1, wherein the electromagnetic radiation manipulator (114, 116) comprises a first mirror (114) and a second mirror (116, para 36).

Regarding claim 23, the electromagnetic radiation steering mechanism of claim 22, wherein the first mirror (114) is configured to receive the electromagnetic radiation after the electromagnetic radiation has interacted with the first optical element (112) and direct the electromagnetic radiation to the second mirror (116, see Fig. 3).

Regarding claim 47, Nowatzyk discloses a method of steering electromagnetic radiation to address a specific location within a two-dimensional field of view comprising:
receiving electromagnetic radiation at a first optical element that is rotatable about a first rotational axis to change a first coordinate of a first steering axis in the two-dimensional field of view;
directing the electromagnetic radiation to an electromagnetic radiation manipulator optically disposed between the first optical element and a second optical element;
directing the electromagnetic radiation to the second optical element that is rotatable about a second rotational axis to change a second coordinate of a second steering axis in the two-dimensional field of view;
defining a first angle between the first and second rotational axes;
defining a second angle between the first and second steering axes; and
using the electromagnetic radiation manipulator to introduce a difference between the first angle and the second angle (receiving, directing, defining and using are inherently met by the disclosure of the prior art as shown above).

Regarding claim 48, Nowatzyk discloses a method of marking a product using an electromagnetic radiation steering mechanism comprising:
receiving electromagnetic radiation at a first optical element that is rotatable about a first rotational axis to change a first coordinate of a first steering axis in the two-dimensional field of view;
directing the electromagnetic radiation to an electromagnetic radiation manipulator optically disposed between the first optical element and a second optical element;
directing the electromagnetic radiation to the second optical element that is rotatable about a second rotational axis to change a second coordinate of a second steering axis in the two-dimensional field of view;
defining a first angle between the first and second rotational axes;
defining a second angle between the first and second steering axes;
using the electromagnetic radiation manipulator to introduce a difference between the first angle and the second angle; and
steering the electromagnetic radiation about the product by rotating the first and second optical elements (receiving, directing, defining, using and steering are inherently met by the disclosure of the prior art as shown above).

Regarding claim 49, the method of claim 48, wherein the electromagnetic radiation steering mechanism is located within a marking head of a laser marking system, the method further comprising moving the marking head during the marking (Fig. 6, 502).

Regarding claim 50, Nowatzyk discloses a method of detecting electromagnetic radiation comprising:
receiving an electromagnetic radiation at a first optical element that is rotatable about a first rotational axis to change a first coordinate of a first steering axis in the two-dimensional field of view;
directing the electromagnetic radiation to an electromagnetic radiation manipulator optically disposed between the first optical element and a second optical element;
directing the electromagnetic radiation to the second optical element that is rotatable about a second rotational axis to change a second coordinate of a second steering axis in the two-dimensional field of view;
defining a first angle between the first and second rotational axes;
defining a second angle between the first and second steering axes; and
using the electromagnetic radiation manipulator to introduce a difference between the first angle and the second angle (receiving, directing, defining and using are inherently met by the disclosure of the prior art as shown above).

Regarding claim 51, the method of claim 50, wherein the method further comprises imaging an object (Fig. 4, one 308) using the electromagnetic radiation.

Regarding claim 52, Nowatzyk discloses a method of assembling an electromagnetic radiation steering mechanism comprising:
mounting a first optical element and an associated first actuator that is configured to rotate the first optical element about a first rotational axis to change a first coordinate of a first steering axis in the two-dimensional field of view; 
mounting a second optical element having an associated second actuator that is configured to rotate the second optical element about a second rotational axis to change a second coordinate of a second steering axis in the two-dimensional field of view; and 
optically disposing an electromagnetic radiation manipulator between the first and second optical elements (para 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk in view of Robbins et al (US 2018/0172994 A1).
Nowatzyk discloses the claimed invention as set forth above except for wherein at least one of the first and second optical elements is diffractive, wherein the diffractive optical element comprises a grating or wherein at least one of the first and second optical elements is polarizing, wherein the polarizing optical element is configured to change linearly polarized electromagnetic radiation to circularly polarized electromagnetic radiation. 
Robbins et al discloses at least one of the first and second optical elements is diffractive, wherein the diffractive optical element comprises a grating or wherein at least one of the first and second optical elements is polarizing, wherein the polarizing optical element is configured to change linearly polarized electromagnetic radiation to circularly polarized electromagnetic radiation (paras 30, 31, 102). 
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make at least one of the first and second optical elements to be diffractive, wherein the diffractive optical element comprises a grating or wherein at least one of the first and second optical elements to be polarizing, wherein the polarizing optical element is configured to change linearly polarized electromagnetic radiation to circularly polarized electromagnetic radiation for the purpose of obtaining maximized order of light different polarizations to diffract (para 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







9/9/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872